IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE

CHERI BLACK, )

Plaintiff,

V. C.A. No. N21C-03-019 MMJ
NEW CASTLE COUNTY,

Defendant.

ORDER DISMISSING COMPLAINT WITH PREJUDICE

Upon Plaintiff Cheri Black’s (“Plaintiff”) Motion to Withdraw Complaint (the
‘“Motion’”), the Court deeming the Motion to be a motion to dismiss pursuant to
Delaware Superior Court Civil Rule 41(a)(2), Defendant New Castle County having
consented to dismissal of the claims asserted by Plaintiff in her complaint [D.I. 1]
filed May 26, 2021 (the “Complaint’”), and Plaintiff having acknowledged that the
claims were unfounded, all claims asserted in the Complaint are hereby dismissed
with prejudice. New Castle County’s Motion to Dismiss and Alternative Motion for

Summary Judgment are hereby deemed MOO

 
 
    

 

The Horforable ary M. Johnston
Delaware Superior Court Judge